Case 19-70726   Doc 2   Filed 06/20/19   Entered 06/20/19 16:01:22   Desc Main
                           Document      Page 1 of 6
Case 19-70726   Doc 2   Filed 06/20/19   Entered 06/20/19 16:01:22   Desc Main
                           Document      Page 2 of 6
Case 19-70726   Doc 2   Filed 06/20/19   Entered 06/20/19 16:01:22   Desc Main
                           Document      Page 3 of 6
Case 19-70726   Doc 2   Filed 06/20/19   Entered 06/20/19 16:01:22   Desc Main
                           Document      Page 4 of 6
Case 19-70726   Doc 2   Filed 06/20/19   Entered 06/20/19 16:01:22   Desc Main
                           Document      Page 5 of 6
Case 19-70726   Doc 2   Filed 06/20/19   Entered 06/20/19 16:01:22   Desc Main
                           Document      Page 6 of 6
